DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 1, 12 and 20, namely (using claim 1 as an example):

a  scale and pose estimation method for a camera system, the method comprising: 
receiving camera data for a scene acquired by one or more cameras of the camera system; 
receiving a rotation prior parameter characterizing a gravity direction; receiving a scale prior parameter characterizing scale of the camera system; 
calculating a cost of a cost function for a similarity transformation that is configured to encode a scale and pose of the camera system, such calculation being performed to optimize a rotation term and a translation term of the similarity transformation, where the cost of the cost function is selectively influenced by the rotation prior parameter and the scale prior parameter; 
determining a solved similarity transformation upon calculating a cost for the cost function that is less than a threshold cost; and 
outputting an estimated scale and pose of the camera system based on the solved similarity transformation.

	The closest prior art to the above features of Applicant’s independent claims is of record in this application and includes what is cited in the attached PTO-892.  Of these references, the following is noted:

Arbabmir M, Ebrahimi M. Visual–inertial state estimation with camera and camera–IMU calibration. Robotics and Autonomous Systems. 2019 Oct 1;120:103249. p. 1-9 [Wingdings font/0xE0] the instant reference is directed to monocular VIO (visual-inertial odometry) that teaches an algorithm for calibrating the camera intrinsic and camera-IMU extrinsic parameters (Abstract and Introduction).  See also Figure 2 for an overview of the VIO approach of the instant reference.  The instant reference also teaches using reference frames for estimating a current state of a vehicle using camera and IMU measurements (see section 3 and Fig. 4). A cost function is also disclosed (see Section 4.4). 

U.S. Patent Application Publication No. 2018/0365853 A1 [Wingdings font/0xE0] the instant reference is directed to various embodiments and teachings that involve systems having a camera and a motion sensor (i.e. an inertial measurement unit) (see paras. 5-9). Of these teachings, Section E-2 1-3: Overview of Method of Sensor Fusion, beginning at para. 239; and Section E-2 2-1: Method of Fusing IMU with 3D Object tracker, beginning at para. 245, both involve fusing information from IMU sensors (i.e. corresponding to parameters characterizing a gravity direction) with pose and/or camera image data. To initialize the IMU fusion, the instant reference teaches initializing a transformation matrix between an object coordinate system and a global coordinate system (see e.g. para. 251).  See also Section E-2 2-3, Pose Predication, beginning at para. 258. 

	However, the above references, even in combination with any of the cited prior art of record, would not have rendered obvious each and every feature of Applicant’s independent claims, as recited above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613